                                                                                       .      FILED
                                                                                        CHARLOTTE, NC
                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA                           JAN 2 8?020
                                   CHARLOTTE DIVISION
                                                                                  *.3?.?i'S!?li"o,t1r*.
                                   DOCKET NO.: 3 :20cr2-MOC

 UNITED STATES OF AMERICA                            )
                                                     )           CONSENT ORDER AND
     v.                                              )        JUDGMENT OF FORFEITURE
                                                     )          PENDING RULE 32.2(c)(2)
 JO SE    zuGOBERTO RODRIGUEZ-RANGEL                 )



         BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:


          1.    The following property is forfeited to the United States pursuant to 21 U.S.C. $
853, l8 U.S.C. $ 982 and 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific assets
is subject to any and allthird party petitions under 21 U.S.C. $ 853(n), pending final adjudication
herein:
          Approximately 51,242 in US Currency, seized on or about October 31,2019 during
          the investigation.

          2.    The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).


          3.     If
                  and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $ 853(n),
andlor other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

          4.    Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

          5.     Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P.45.
        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.


       The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
 facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 21
 U.S.C. $ 853, l8 U.S.C. $ 982 and/or 28 U.S.C. $ 2a6l(c). The Defendant hereby waives the
 requirements of Fed. R. Crim. P.32.2 and 43(a) regarding notice of the forfeiture in the charging
 instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
 administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
 that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so.

R. ANDREW MURRAY
UNITED STA




SANJEEV BHASKER                                         JOSE RIGOBERTO RODRIGUEZ-RANGEL
Assistant United States Attorney                        Defendant




                                                             MELO, ESQ.
                                                        Attorney for Defendant


Signed this the 28th day   of Jantary,2020.




                                                UNITED STATES          M*ct8 TLkre             JUDGE
